Per Curiam.
Respondent was suspended for a period of six months by decision dated February 26, 1998 (247 AD2d 817, lv denied 91 NY2d 813, rearg denied 92 NY2d 877, cert denied 525 US 1003). He now applies for reinstatement to practice.
Because we conclude that respondent has not shown by clear and convincing evidence that he possesses the character and general fitness to resume the practice of law (see, 22 NYCRR 806.12 [b]), we deny the application for reinstatement. In addition to the information already provided by respondent, he may renew his application by submission of documentation showing payment of the $10,000 court-ordered sanction owed to the Skadden, Arps law firm and a medical report from an expert selected or approved by petitioner evaluating respondent’s psychological capacity to practice law.
Mikoll, J. P., Mercure, Crew III, Yesawich Jr. and Peters, JJ., concur. Ordered that respondent’s application for reinstatement is denied.